Title: To James Madison from Mark Langdon Hill, 17 April 1820
From: Hill, Mark Langdon
To: Madison, James


                
                    Sir
                    Washington April 17th. 1820.
                
                When I came to this City for the first time at the commencement of the present session, I intended to do myself the honor to call and pay my respects to you & President Jefferson & pass by the way of Williamsburg to see my friend Col. Basset; but oweing to the press of business and the procrastinated time of adjournment, will oblige me to return home, without enjoying the pleasure intended.
                This I deplore the more, because during your administration, I was in the minority of the Senate of Massachusetts, where, during the late war, we had to contend “with principalities & powers,” and at times, not without some fears for our personal safety; this with other considerations has created a sympathy & feeling, which I cannot well describe.
                Mr. R. Cutts of this City, who was a native of the same town with myself, I often see with his Lady, and who are, with their family, now enjoying good health.
                I take the liberty to send you for your perusal & amusement a letter written by Mr. Jefferson to Gov. Langdon, who was an uncle of mine, and with whom you were well acquainted, but he has gone to “the land from whose bourne no traveller returns.”
                I asked permission of Mr. Jefferson to publish the letter at some proper time, but his answer, which I also enclose for your perusal, is in the negative; of course I am strictly bound to comply with his wishes, and I have suffered no copy to be taken thereof, but one at the request of President Monroe.
                After you shall have perused, I will thank you to return them to this City to Your most obedient hume. Servant.
                
                    Mark Langdon Hill
                
            